          Case 1:19-cv-10178-ADB Document 32 Filed 06/01/20 Page 1 of 2

                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS
______________________________________
                                         :
Daniel Doe,                              :
                                         : Civil Action No.: 1:19-cv-10178-ADB
                                         :
                    Plaintiff,           :
       v.                                :
                                         :                                                     (
National Grid USA Service Company, Inc.; :
and DOES 1-10, inclusive,                :                                                     (
                                         :                                                     D
                    Defendants.          :                                                     R
______________________________________ :                                                       H
                                STIPULATION OF DISMISSAL

       IT IS HEREBY STIPULATED AND AGREED by and between the parties that,

pursuant to FRCP 41(a)(1)(A)(ii), the above-captioned action be dismissed in its entirety

with prejudice and without interest, costs, or an award of attorneys’ fees to any party, and

the parties waiving all rights of appeal.

 Daniel Doe                                    National Grid USA Service Company, Inc.

 ___/s/ Sergei Lemberg__________               __/s/ Jared A. Fiore _____________

 Sergei Lemberg, Esq.                          Louis M. Ciavarra, Esq. (BBO# 546481)
 BBO No.: 650671                               Jared A. Fiore (BBO# 684997)
 LEMBERG LAW, LLC                              Bowditch & Dewey, LLP
 43 Danbury Road, 3rd Floor                    311 Main Street, P.O. Box 15156
 Wilton, CT 06897                              Worcester, MA 01615-0156
 (203) 653-2250                                Telephone: (508) 926-3408
 Attorney for Plaintiff                        lciavarra@bowditch.com
                                               jfiore@bowditch.com
                                               Attorneys for Defendant



_____________________________
SO ORDERED
         Case 1:19-cv-10178-ADB Document 32 Filed 06/01/20 Page 2 of 2


                                CERTIFICATE OF SERVICE

       I hereby certify that on June 1, 2020, a true and correct copy of the foregoing Stipulation
of Dismissal was served electronically by the U.S. District Court for the District of
Massachusetts Electronic Document Filing System (ECF) and that the document is available on
the ECF system.

                                             By_/s/ Sergei Lemberg_________

                                                     Sergei Lemberg




                                                 2
